—In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated July 20, 1998, which granted the motion of the defendant Govindan Gopinathan for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The defendant Govindan Gopinathan established his entitlement to summary judgment dismissing the complaint insofar as asserted against him as a matter of law. The conclusory allegation of the plaintiffs expert that Gopinathan, a neurologist, misled subsequent doctors by misdiagnosing the plaintiffs pulmonary condition was unsupported by evidence tending to establish the essential elements of malpractice and thus was insufficient to defeat the motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Rosado v Lutheran Med. Ctr., 202 AD2d 412; Guida v Hsu, 187 AD2d 485; Burt v Lenox Hill Hosp., 141 AD2d 378; Kane v City of New York, 137 AD2d 658, 660). O’Brien, J. P., Altman, Florio and Smith, JJ., concur.